Case 18-55697-lrc        Doc 380      Filed 05/21/21 Entered 05/24/21 12:24:21       Desc Main
                                     Document      Page 1 of 16




   UNITED STATED BANKRUPTCY COURT OF NORTHERN GEORGIA




  CASSANDRA JOHNSON-LANDRY
  DEBTOR                                                  BRC 18-55697LRC

  SUBMISSION: CREDIT ONE BANK IN RELATION TO BRC 18-
  556971,RC: APPEARED ILLEGAL SECURITY ACTIVITY


  CASSANDRA JOHNSON-LANDRY, DEBTOR, submits communication which is related to Debtors
  Eankruptcy Case. Refer to Exhibits A-C.


                                                                             Filed in U.S. Bankruptcy Couti
                                                                                     Atlanta. Georgia
                                                                                M. Regina Thomas, Clerk

                                                                                   MAY 21 2021




  215' Day of May 2021




  Cassandra Jo    on-Landr
Case 18-55697-lrc   Doc 380    Filed 05/21/21 Entered 05/24/21 12:24:21   Desc Main
                              Document      Page 2 of 16




  UNITED STATED BANKRUPTCY COURT OF NORTHERN GEORGIA
              CERTIFICATE OF SERVICE




  I CASSANDRA JOHNSON-LANDRY, DEBTOR CURRENTLY SUBMIT
  SUBMISSION: CREDIT ONE BANK IN RELATION TO BRC 18-
  55697LRC: APPEARED ILLEGAL SECURITY ACTIVITY. Debtor is over
  the age of 18 years. Parties will be served via BRC Matrix.




  21' Day of May 2021




  Cassandra Joh son-Landry(,--     o Sc
Case 18-55697-lrc        Doc 380      Filed 05/21/21 Entered 05/24/21 12:24:21                 Desc Main
                                     Document      Page 3 of 16




                    IVY T. LANDRY AND CASSANDRA JOHNSON-LANDRY
                              1440 HIGHLAND LAKE DRIVE
                         LAWRENCEVILLE, GEORGIA 30045
                           P.0 BOX 1275 GRAYSON, GA 30017
                             678.860.2254 IVY T. Landry
  May 21, 2021

  CREDIT ONE BANK
  (ADDRESS LEFT OFF DELIBERATELY)


  REF CASE NUMBER 20210505034

  REPRESENATIVE,

  This letter serves as an update regarding the DRAMA concerning additional payments not made by
  myself or wife, but there apparently were overage checks mailed to someone. I received the first
  replacement card on the 19th of May 2021 via Fed Ex. The scanned zip code at the bottom on the
  E nvelope was 30017 (EXHIBIT A), Today I received the same IDENTICAL replacement card however, it

  was mailed to 1440 Highland Lake Drive, 30045 and the scan zip code is 30045.

  The second issue after pulling our statements we found the new card number on the April 14, 2021-May
  13, 2021 billing statement. We received this statement weeks before the 1st New card arrived ending in
  7617. In addition, the new card not even activated, as it was NOT sent PRIOR to the April-May 2021
  Statement. SO, we already know what's taking place. The 2 new cards ending in 7617 (EXHIBIT B)

  Furthermore, the letter which contained communication with the UNOFFICIAL FRAUD FORM WHICH
  WAS SENT BACK TO YOU in an upload and yes you received it, If you need the confirmation I am just an
  E mail and phone call away. The forms were sent in an unofficial envelope with NO RETURN ADDRESS

  and it was OPENED. (EXHIBIT C), The letter was sent from the CREDIT ONE OFFICE OF THE PRESEIDENT?

  In closing, trying to cover all of the checks sent for OVERPAYMENTS ON THIS ACCOUNT AGAIN, WE DID
  NOT MAKE has been revealed. CREDIT ONE's BANK CHARGEBACK SPECIALIST/DISPUTES/FRAUD
  sounds very familiar. Also, you stated we will not receive the outcomes of the investigation of
  some statement to this affect, Please don't attempt to turn this situation as if WE, meaning
  myself and wife are the scapegoats. Also, utilizing Fed Ex was a deterrent. Like the card sent
  today, the 1st card could have been sent to the P.O Box on file.

  One last note, my Credit Bureau Score dropped today I wonder why? It was yesterday when
  your bank received the first set of evidence and written documentation from US! AGAIN, this is
  related to my wife's Cassandra Johnson-Landry's Bankruptcy Case 18-55697 LRC located in the
  NORTHERN DISTRICT OF GEORGIA, AGAIN, WHO RECEIVED THE OVERPAYMENTS NOT MADE BY
  US? THE AMOUNT OF MONEY WHICH APPEARS TO CURRENTLY BEING WASHED COLLECTED BY
  THE COURT IN REFERNCE OF MY WIFE, CASSANDRA JOHNSON-LANDRY'S BRC IS
  ASTRONOMICAL. WE ARE AWARE OF THE DOLLAR AMOUNT. IT'S NOT IN THE HUNDRED
  THOUSAND RANGE FOR A FACT!
Case 18-55697-lrc   Doc 380    Filed 05/21/21 Entered 05/24/21 12:24:21   Desc Main
                              Document      Page 4 of 16
Case 18-55697-lrc   Doc 380    Filed 05/21/21 Entered 05/24/21 12:24:21   Desc Main
                              Document      Page 5 of 16




                         EXHIBIT A
          Case 18-55697-lrc      Doc 380    Filed 05/21/21 Entered 05/24/21 12:24:21   Desc Main
                                           Document      Page 6 of 16
             247ool
    !;)     11El 68124-7001

1--;Eil If 1 ;E VICE REQUESTED




                                           E.:E.-LICIT PT('   7,2400 i 7
     Case 18-55697-lrc       Doc 380    Filed 05/21/21 Entered 05/24/21 12:24:21   Desc Main
                                       Document      Page 7 of 16
F U. BO)'.: 247001
            NI: 68124-7001

  N SERVICE REQUES




                                                      3   04S
Case 18-55697-lrc         Doc 380            Filed 05/21/21 Entered 05/24/21 12:24:21                                                  Desc Main
                                            Document      Page 8 of 16




                    Please return this portion with your payment, and write your account number on your check, made payable to CREOIT ONE BANK


                                                                                                 PAY YOUR BILL ONLINE at CreditOnaBabls.com

           CreditOne•
                HANK
                                                                                                  Account Number,
                                                                                                  New Balance:          323.11
                                                                                                                                 ,


                                                                                                  Minimum Payment Due: $30.00
                                                                                                  Payment Due Date:               12/09/20
           For address, telephone and email changes,
           please complete the reverse side.
           Or, update your contact Information online
           at www.CroditOneBank.coin.                                                             AMOUNT ENCLOSED:




            CREDIT ONE BANK                                                                      IVY LANDRY
            PO BOX 60500                                                                         PO BOX 1275                                     ' 11:.°2
                                                                                                                                                 1
            CITY OF INDUSTRY, CA 91716-0500                                                      GRAYSON GA 30017-0024




                                            0040995 0032311 0003000 44117962485236693 3
Case 18-55697-lrc   Doc 380    Filed 05/21/21 Entered 05/24/21 12:24:21   Desc Main
                              Document      Page 9 of 16




                              EXHIBIT B
  Case 18-55697-lrc       Doc 380      Filed 05/21/21 Entered 05/24/21 12:24:21                            Desc Main
                                      Document     Page 10 of 16


NO. OF CARDS
      1
                     ACCOUNT
                  NUMBER ENDING IN
                       7617
                                            TOTAL
                                          CREDIT LINE
                                             $400
                                                               AMOUNT AVAILABLE
                                                               FOR CASH ADVANCE
                                                                     $100
                                                                                                       reditOne®
                                                                                                            BANK

                                                                                                         Activate now to use
                                                                                                           your new card




                                                          9000154
                                                                                                           1-800-797-6534
            IVY LANDRY
            1440 HIGHLAND LAKE DR
            LAWRENCEVILLE GA 30045-8272
                                                                            089.4084706603154
                                                                     1111111MMIIIIIIM1111111
     )000154 0516 0000172                         5727 9620 5900 CF Q05930 0




               Activate by calling:
               1-800-797-6534                                       Here is your
                                                                    EMV Chip Card
      ;?.      Sign the back of
               your card                                            Insert your card into any
                                                                    chip-enabled terminal when
               Start shopping to                                    checking out for enhanced
      3        earn rewards
                                                                    safety against counterfeiting


                                                             If your card is not present, call us immediately at 1-877-825-3242




            Your                              1% Cash Back Rewards*
                                              on your eligible gas and automotive purchases, plus
                                              Double Cash Back at the NASCAR.com Superstore.
        NASCAR
                                              FREE Credit Score**
        Visa has                              Take advantage of free online access to your
                                              Experian credit score and credit report summary.


          arrived                             'Terms apply, See your card agreement,
                                                For details, see Terms of Use/Credit Score Authorization when you register online.

                                                                                                                                     QC59:
Case 18-55697-lrc           Doc 380      Filed 05/21/21 Entered 05/24/21 12:24:21                               Desc Main
                                        Document     Page 11 of 16
                                     CREDIT ONE BANK CREDIT CARD STATEMENT
                                         Account Number *kenKatter8 0187                            ACCESS YOUR ACCOUNT AT
        CrechtOne
          BANK
                                            March 14.2021 to April 13, 2021                         vvww.CreelitOneBank.com

                                                           TRANSACTIONS(Continued)
         Reference Number           Trans Data Post Date Description of Transaction or Credit
                                                           Interest Charged
                                      04/13       04/13    Interest Charge on Purchases
                                      04/13       04/13    interest Charge on Cash Advances
                                                           TOTAL INTEREST FOR THIS PERIOD
                                                       2021 Totals Year-to-Date
                               Total tees charged in 2021                                        $103.65
                               Total interest charged in 2021                                     $17.28


                                                 INTEREST CHARGE CALCULATION
         Your Annual Percentage Rate (APR) is the annual interest rate on your account.
                                                                                      Balance Subject to
         Type of Balance                       Annual Percentage Rate (APR)             Interest Rate      Interest Charge
         Purchases                                        23.99%(v)                         $218.64               $4,37
         clash Advances                                   23.99%(v)                           $0,00               $0,00
 Case 18-55697-lrc                          Doc 380 , , ,
                                                                  Filed 05/21/21 Entered 05/24/21 12:24:21                                                      Desc Main
                                     I,,..i•-•                 slyi 6ulan
         '"P K401            unuau.iems ow                  Document
                                                    1 Pue plea
                                                               teuotlippe
                                                                              Page 12 of 16
     P05 wive ue             uo umoys      soutieci  \
                                                       seCoeyo
    iitatnd (In pue                                      ou exeul noA 11                                                      epAo Eu11112 ut sAEG
                             Kil lio five Ilim no),                                                                        eqem Buison luewepais
       IIA'k no,( puv                                          :aidulexe lad            0£
                                                                                                                                  11Pa 39 elgelPAV
                                                                    Isplaiul ta
                                      ieguoi nofi mien tam ii pue°mew noA )1            00'6E2S                                         itturl l!Pai0
              -eoueley JnoA #o Mid ol         tunkulului eqi  Apo                       00 OOPS
                      'poved 4008 watund ..6u1u.am wecund umuquom                                                                         eouBleg moil
  iuo.0 mIci IHm no"(                                                                    CS 0/.1.$
                                                              oi any Aew not                                              paBlett 9 }swam
                                 .5c$ 01. dri eel owl e iced
                                         tunwmul     Jima( eAlepai lou op am It          9£14                                paBieti3 saa4
                              IllaulAed             :Oulusem wetland eini
     'woo palaq °lap 641 Aq                                                              OZ"81-$                            seoueApV Llge9
                                                                                         000$                                     sesugamcl
                                                        am) ono luatuAecl
                                                                                         ES EL17$                              Alper° 16100
   .Zifit)190                                     ana luawAect truntulttlIN              01:G lit                                  slueurAed
                                                                       lunoulw
1 3011£$                                           polled SLII ern:3
                                                            lunottiv  end  lsvd           gry60C$                          eoulareg snot/aid
t 30'03                                                                                   00.0$
                                                                 eouereg moN
   ()CU;                                                                                                                dO AIAVININOS
   cEr1),114                                                                                     A.1.1A110‘f .I.N11000v
                                             11%131/4Krfd
  ...._—_----------.._                                                                                                              >1 N V          fl
                                                                                                                                                    a0
                                                                   t ZOE   AulAl oh 120Z '12 t fildV     ;a110                             ) !P
                              /AMA&
                                                              Lt.91.WakiligagNe.lequinNi         unoaav N
                     SS3DDV                                                            >INVEI aNO IIOO
                                                                                  110'31:10
 .0" L CIODDV zinc»,                                  INBI/13.1.VIS 00;10

                1,101.4 ilny potential errors in writing. You rnay call us, but if you do we are not required to Investigate any potential errors and you may
have to pay the amount in question.
Wile via investigate whether or not there has been an error, the following are true:
    We cannot try to collect the amount In question, or report you as delinquent on that amount.
  • Mt ;hare in question may remain on your statement, and we may continue to charge you interest on that amount. But, it we determine that we
    177u10 a mistake, you will not have to pay the amount in question or any interest or other fees related to that amount.
    thu i you do not have to pay the amount in question, you are responsible for the remainder of your balance.
  • We can apply any unpaid amount against your credit limit

Your Rights If You Are Dissatisfied With Your Credit Card Purchases
If!Jou al dissatisfied with the goods or services that you have purchased with your credit card, and you have hied In good faith to correct the problem
wili the it,erchant, you may have the right not to pay the remaining amount due on the purchase. To use this right, allot the following must be true:
           nachase must have been made in your home slate al- within 100 miles of your current mailing address, and the purchase price must have been
     ri.os than $50, (Note: Neither of these are necessary it your purchase was based on an advertisement we mailed to you, or if we own the company
     Ita. ;old you the goods a services.)
   2.Y311 nust have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit
      orl account do not qualify.
   :;.Yu 110011101 yet have fully paid for the purchase.
1rill r1 te criteria above are met and you are still dissatisfied with the purchase, contact us inwriting at:
Credi: One Bank, NA, P.O. Box 98873, Las Vegas, NV 89193-8873.
'(ttire v‘c investigate, the same rules apply to the disputed amount as discussed above. After we finish our investigation, we will tell you our decision. At
'.hat polm, it we think you owe an amount and you do not pay we may report you as delinquent                                      ctiGR5305 -4 - 09/17/10



Updshr your contact information online at wwvv.CredItOneBank,com or flit in your address, telephone, a ndlor email changes below:
Viilin itddress

 A: dors Line 2

C. y                                                                                                     Stale                Zip

Primor y Phone Numbert                                                               Secondary Phone Numbert
(,_              )                                   —
Ef nal Adreest"


 t I aullonze Credit One Bank and its agents to contact me at any phone number I provide at any time (including cellularevireless telephone services),
   ve a I ve operator, auto-dialer, prerecorded message, textISMS message, or email. I understand that this authorization may be revoked by providing
   Ore( it One Bank with written notice of revocation.
   We nay use your email address to contact you about your Account.
 ELECIIIONIC CHECK CONVERSION: If you pay by check, you authorize us to use Information on the check to make a one-thne electronic fund transfer
 from you, Account or to process the payment as a check. If a paper check Is returned unpaid, we may represent the returned check by electronic fund
 transfer, With an electronic fund transfer, funds may be withdrawn from your Account as soon as the day we receive the check. For more information call
 the CuMimer Service number on the front,                                                                                                     C55.90099
Case 18-55697-lrc   Doc 380    Filed 05/21/21 Entered 05/24/21 12:24:21   Desc Main
                              Document     Page 13 of 16




                          EXHIBIT C
   Case 18-55697-lrc       Doc 380          Filed 05/21/21 Entered 05/24/21 12:24:21           Desc Main
                                           Document     Page 14 of 16

                P.O. BOX 98873                                                                    PRESORTED
     .C)11e P   LAS VEGAS, NV 89193-8873                                                       FIRST CLASS MAIL
     N K                                                                                         US.POSTAGE
                                                                                                     PAID
                                                                                                 Ovdit One




                                                                            Statement Enclosed

() GIG PAPERLESS
     r statements and other                             GO PAPERLESS TODAY
   ne fits online                                Sign in at CreditOneBank.com and click 'Settings'
Case 18-55697-lrc   Doc 380    Filed 05/21/21 Entered 05/24/21 12:24:21   Desc Main
                              Document     Page 15 of 16




                                                                                      --
    Case 18-55697-lrc   Doc 380    Filed 05/21/21 Entered 05/24/21 12:24:21   Desc Main
                                  Document     Page 16 of 16




1
